Citation Nr: 9931497	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-20 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (not to include Post-Traumatic Stress 
Disorder (PTSD)). 

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from March 1962 to 
January 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a March 1998 decision, the Board 
remanded the case for additional development.


FINDINGS OF FACT

1.  The claims file includes medical evidence of a nexus 
between current acquired psychiatric disability (not to 
include PTSD) and the veteran's military service.

2.  The veteran's current acquired psychiatric disability 
(not to include PTSD) was not manifest during his military 
service, or within one year of discharge from service, nor is 
it otherwise related to his military service.

3.  The claims file includes a medical diagnosis of PTSD, 
competent evidence of inservice stressors, and medical 
evidence of a nexus between PTSD and the inservice stressors. 

4.  The veteran did not engage in combat with the enemy 
during his military service.

5.  The veteran does not suffer from PTSD which is related to 
any inservice stressor.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder (not to include PTSD) is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).
 
2.  An acquired psychiatric disability (not to include PTSD) 
was not incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999). 

3.  The veteran's claim of entitlement to service connection 
for PTSD is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board notes that the issues on 
appeal have been styled as separate psychiatric claims, one 
for psychiatric disability other than PTSD, and the other for 
PTSD.  Because of the nature of the disorders in question and 
the procedural context in which these issues were placed in 
appellate status, the Board in its March 1998 remand listed 
the two issues separately.  As will become apparent from the 
following decision, there is some overlap of the two 
psychiatric issues.  However, the Board will continue to 
address these issues separately in this decision as well.  

Both issues are based on claims for service connection.  
Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110; 1131; 
38 C.F.R. § 3.303(a).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant, 
therefore, cannot meet this burden merely by presenting lay 
testimony and/or lay statements because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  An Acquired Psychiatric Disorder (Not to include PTSD).

By way of background, the Board notes here that its March 
1998 decision found that although an August 1988 rating 
decision which denied entitlement to service connection for 
an acquired psychiatric disability (not to include PTSD) was 
final, new and material evidence had been received to reopen 
the claim.  The matter was referred to the RO for a de novo 
review.  

Since that time, judicial decisions have held that when a 
veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.

Having previously found new and material evidence to reopen 
the claim, it now must be considered whether the claim is 
well-grounded.  After reviewing the record, and presuming all 
items of evidence to be true for purposes of this well-
grounded analysis, the Board finds that this claim is in fact 
well-grounded.  There are clear medical diagnoses of current 
psychiatric disability in the form of both private and VA 
medical reports listing a bipolar disorder.  The first Caluza 
requirement has therefore been met.  The veteran's bare 
assertions regarding incurrence during service are accepted 
and presumed to be true for well-grounded purposes.  King.  
Finally, the record includes a November 1996 letter from Carl 
D. Hyde, M.D. which appears to link a psychosis to the 
"stresses" of the veteran's service.  Again, this evidence 
must be presumed to be true for well-grounded purposes.  
King.  Accordingly, the Board finds that all three Caluza 
requirements for a well-grounded claim have been met.  

The next question is whether the duty to assist the veteran 
has been met.  See Elkins, Winter.  The Board observes here 
that the RO clearly indicated in a June 1999 supplemental 
statement of the case that it did not consider the 
psychiatric disability (not to include PTSD) issue to be 
well-grounded.  However, in reviewing that supplemental 
statement of the case, it is clear that the RO did not 
presume all of the evidence to be true, but actually 
undertook a weighing of the evidence, finding that the 
evidence was against service connection for the bipolar 
disorder.  Therefore, despite the somewhat confusing 
discussion by the RO, the RO in effect denied the veteran's 
claim on the merits.  Further review of the claims file 
reveals numerous attempts by the RO to obtain additional 
private medical records.  The record further shows that the 
veteran has been afforded several VA psychiatric 
examinations.  Under the circumstances, the Board finds that 
the duty to assist the veteran has been met and that no 
further action by the RO is required.  38 U.S.C.A. § 5107(a).  
The Board may therefore properly now engage in its own 
weighing of the merits of this issue. 

Briefly, a review of the claims file shows that at the time 
of his October 1965 separation examination, the veteran 
checked the appropriate box to indicate that he had in the 
past, or had at that time, suffered depression or excessive 
worry.  However, the veteran's psychiatric status was 
clinically evaluated as normal at the time of the separation 
examination.  The veteran's service medical records contain 
no other references to complaints or clinical findings of any 
psychiatric problems.  The one reference by the veteran to 
depression or excessive worry when viewed with the total lack 
of any clinical findings of psychiatric problems during 
service and the fact that his psychiatric status was 
clinically evaluated as normal on separation examination 
leads the Board to conclude that a chronic acquired 
psychiatric disability was not manifested during his military 
service. 

Post service records include a September 1987 statement from 
the veteran's private physician to the effect that the 
veteran had no treatment for any psychiatric disability prior 
to 1974.  This physician stated that there was "no visible 
abnormality of [the veteran's] mental condition" before 
1974.  The accompanying treatment records covering the period 
from September 1957 through August 1997 show no reference to 
mental health problems until a February 1974 notation 
indicated that the veteran was experiencing stress and 
anxiety since his divorce.  He was admitted to the hospital 
in April 1974 for evaluation of a seizure disorder related to 
alcohol ingestion.  In November 1975 he was again 
hospitalized for "an acute psychotic episode of paranoia 
schizophrenia."  The remainder of these records document 
treatment for psychiatric symptomatology.  VA examination 
reports of November 1993, February 1995, and June 1997, all 
reflected Axis I diagnoses of bipolar disorder.  The February 
1995 evaluation included an Axis II diagnosis of schizoid 
personality disorder.  

Based on the record, the Board is compelled to conclude that 
the preponderance of the evidence is against the veteran's 
claim.  While the veteran did report past or present 
depression or excessive worry at the time of his separation 
examination, his psychiatric status was nevertheless 
clinically evaluated as normal at that time.  Moreover, there 
is no medical evidence of any psychiatric problems until 
1974, more than eight years after his separation from 
service.  The one year presumption for psychoses therefore 
cannot be used to establish service connection.  
Significantly, although Dr. Hyde seemed to suggest a 
relationship between the veteran's psychosis and service in 
the previously discussed November 1996 letter, he had earlier 
stated in a September 1987 letter that there were no records 
of diagnosis of mental illness prior to 1974.  In fact, he 
stated that there was "no visible abnormality of [the 
veteran's mental condition before that time specifically, 
none for the time period ...between January 17, 1966, and 
January 17, 1967."  A review of Dr. Hyde's clinical records 
supports his statement in this regard.  

At any rate, to the extent that Dr. Hyde's November 1996 
suggests a link between the veteran's psychosis and his 
service (including as due to the "stresses" of service), 
his opinion is also of diminished probative value because it 
is clearly based on a history of claimed inservice events and 
symptoms reported by the veteran himself, which events and 
inservice symptoms are not otherwise documented in the 
record.  While Dr. Hyde's November 1996 opinion has been 
accepted by the Board as true for purposes of well-grounding 
the claim, when it is considered against the totality of the 
evidence, it is not supported by the record and is not 
persuasive. 

In reviewing the merits of this issue, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but the 
positive evidence is not in a state of equipoise with the 
negative evidence so as to otherwise permit a favorable 
determination.   

II.  PTSD

With regard to the PTSD claim, the Board finds that this 
claim is well-grounded.  For purposes of this threshold 
issue, the Board points out to the veteran and to the RO as 
well that a PTSD service connection claim is well grounded 
where the veteran submits medical evidence of current 
disability, lay evidence (presumed to be credible) of an 
inservice stressor, and medical evidence of a nexus.  Gaines 
v. West, 11 Vet.App. 353 (1998).  The record includes a March 
1996 statement from a psychologist that the veteran was 
diagnosed as having PTSD after a 1983 evaluation at Wright 
State University, and a November 1996 statement from the 
veteran's private physician that he had an "underlying 
PTSD."  Accordingly, the requirement of a medical diagnosis 
of current disability has been met.  Moreover, the veteran 
has asserted that he was involved in "numerous" combat 
missions and was exposed to combat, even though he did not 
serve directly in Vietnam.  For well-grounded purposes, the 
veteran's assertions regarding inservice stressors are 
presumed to be truthful.  King, 5 Vet. App. at 21.  Further, 
the Board believes that the March 1996 letter with a 
reference to the veteran having trouble coping after his 
experience in Southeast Asia is sufficient to suggest a link 
between PTSD and the reported inservice stressors.  Again, 
all such evidence is presumed to be true for purposes of the 
well grounded analysis.  According, although the RO found the 
PTSD claim not well-grounded, the Board finds that the PTSD 
claim should be viewed as well-grounded under 38 U.S.C.A. 
§ 5107(a).  

With regard to the duty to assist the veteran, the record 
shows several VA psychiatric examinations as well as several 
attempts by the RO to obtain verification of the veteran's 
claimed stressors.  Under the circumstances, the Board finds 
that the duty to assist the veteran has been met.  38 
U.S.C.A. § 5107(a). 

Turning to the merits of this issue, in establishing 
entitlement to service connection for PTSD, there must be 
medical evidence establishing a diagnosis of PTSD, a link 
(established by medical evidence) between current symptoms 
and an inservice stressor, and credible supporting evidence 
that the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f); See also Cohen v. Brown, 10 Vet App. 128, 138 
(1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  The 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 
75 (1994).  If there is no combat experience, or if there is 
a determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Mere service 
in a combat zone is not sufficient.  Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993).

In the instant case, the veteran alleged that he was involved 
in combat and "served in the combat region near the Vietnam 
border."  He stated that he flew in and out of the combat 
zone and, as a result, was witness to "many instances of 
lose [sic] of life during my tour and numerous combat 
missions."  His military occupational specialty (MOS) was 
that of munitions specialist.  However, the service personnel 
records do not support his statement of involvement in combat 
missions.  His records show that he was stationed in Japan 
from January 1964 to January 1966.  He was a munitions 
specialist with the munitions maintenance shop until May 1965 
and then was with shipping and receiving.  There is simply no 
independent evidence to corroborate the veteran's reports of 
combat with the enemy in Vietnam.  Under the circumstances,  
the Board concludes that the veteran did not engage in combat 
and the relaxed evidentiary requirements of 38 U.S.C.A. 
§ 1154(b) are not applicable.  

As the relaxed requirements of 38 U.S.C.A. § 1154(b) are not 
for consideration, the veteran must show, through credible 
supporting evidence, that the stressors he claimed actually 
occurred.  38 C.F.R. § 3.304(f) (effective March 1997); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998); Cohen v. 
Brown, 10 Vet. App. 128, 138-39 (1997).   

The veteran asserts that he was exposed to several stressful 
incidents during service which caused him to have PTSD.  He 
stated that two Thai military guards were killed when he was 
at an airbase in Thailand; that his airplane was fired upon 
when he was leaving Thailand; that he was aboard an airplane 
in Australia when it lost three of its engines; that the 
tires of an airplane he was aboard had its tires explode at 
take-off; and that his general work exposure to nuclear 
weapons and nerve gas all contributed to his development of 
PTSD.  

In an effort to substantiate the veteran's statements, the RO 
contacted the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) for verification of the incidents as 
reported.  The USASCRUR responded that the information 
provided was insufficient.  They requested specific data 
regarding the time, location, and aircraft unit designation 
in order to perform the required research.  The RO contacted 
the veteran and requested additional information.  The 
veteran failed to respond to the RO's June 1998 letter.  

At any rate, the veteran's PTSD claim must fail for lack of a 
persuasive medical diagnosis of PTSD. 

VA examination reports of November 1993 and February 1995 
both reported Axis I diagnoses of bipolar disorder and 
substance abuse.  A June 1997 VA examination report also 
reported a diagnosis of bipolar disorder, partially in 
remission with medication, and alcohol dependence in 
remission.  The examiner found that the veteran's evaluation 
did not support a diagnosis of PTSD.  He reported that there 
was no link between any specific military event and the 
veteran's report of symptoms and current clinical findings.  
The veteran expressed "regret and distaste" at having had a 
connection to war activity.  Significantly, the express 
purpose of the June 1997 VA examination was to ascertain 
whether or not the veteran suffered from PTSD.  Although the 
examiner noted the veteran's long psychiatric history, he 
commented that there was no present symptom pattern that 
would support a diagnosis of PTSD.  The Board believes that 
considerable weight should be given to this opinion by a 
trained medical professional which was rendered after a 
review of the veteran's claims file, a clinical interview and 
a mental status examination. 

With regard to the two reported diagnoses of PTSD noted 
earlier by the Board in its well-grounded analysis of the 
PTSD issue, it appears that these diagnoses were based in 
large part upon the veteran's report of experiences in 
Vietnam.  As also noted earlier, the veteran's claimed 
stressors have not been verified.  A medical diagnosis based 
upon an uncorroborated report of history cannot stand to 
establish a basis for service connection.  See Boggs v. West, 
11 Vet. App. 334, 340 (1998); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Moreover, "credible supporting evidence of 
the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence."  
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Therefore, as 
none of the veteran's report of stressors has been verified 
independently, they likewise cannot support a claim for 
service connection for PTSD.  Gaines, 11 Vet. App. at 357-58 
(1998); Cohen, 10 Vet. App. at 142-43 (1997).   

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, entitlement to service connection for 
PTSD is denied.  Thus, it follows that the evidence of record 
is not in relative equipoise, and the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

